DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 138-158, 178, 196 in the reply filed on 2/23/22 is acknowledged.
Claims 159-177 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 139-147, 150, 151 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 139, 150, 151: Unclear how this further limits the subject matter since the same parameter range variation is already recited in the parent claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 139, 150, 151 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claims 139, 150, 151: Does not further limit the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 138-141, 144-152, 154-157, 178, 196 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cameron (US 2007/0060954).
 	Regarding claims 138, 145, 154-157, 178, 196, Cameron discloses the same invention as claimed, including a spinal cord modulation system (abstract) comprising a pulse generator that, in operation, generates a non-paresthesia-producing therapy signal (Paragraph 96: no patient sensations necessary for therapeutic effect of electrical stimulation at C1-C3 vertebrae), wherein at least a portion of the therapy signal has a frequency that varies (Paragraph 59: stimulation is randomly generated) within a frequency range between 1.5-100 kHz (Paragraph 61), a pulse width that varies within a pulse width range between 10-333 microseconds (Paragraph 61), and an amplitude that varies within an amplitude range between 0.1-20 mA (Paragraph 61: disclosed voltage ranges include or overlap with the recited ranges), and one or more implantable electrical contacts electrically coupled to the pulse generator and designed to deliver the therapy signal to the patient's spinal cord region (Paragraphs 54-57; Figures 1A-3).
 	Regarding claims 139-141, 145, for clarity of record, Examiner notes these claims as recited are only directed to further modifying the recited option of the therapy signal frequency.  Nevertheless, and in light of the 112 issues above, Cameron shows the frequency details as recited (Paragraphs 59, 61).
 	Regarding claim 144, the varied stimulations of Cameron (Paragraphs 59, 61) would read on sequential packets of pulses at different frequencies.
 	Regarding claims 146-149, Cameron discloses the same input device(s) as recited (Figure 1B).
 	Regarding claims 150-151, for clarity of record, Examiner notes these claims as recited are only directed to further modifying the recited option of the therapy signal amplitude or pulse width.  Nevertheless, and in light of the 112 issues above, Cameron shows the amplitude and pulse width details as recited (Paragraphs 59, 61).
 	Regarding claim 152, Cameron discloses a duration of the signal varies in accordance with a duty cycle (Paragraph 61, end).
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 153 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cameron (US 2007/0060954) in view of Meadows (US 6,516,227).
 	Regarding claim 153, Cameron does not explicitly disclose biphasic pulses.  However, Meadows teaches using biphasic pulses for spinal cord stimulation (abstract; Figure 3C; Col. 7, lines 20-24), in order to allow higher rates of stimulation.  Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify Cameron as taught by Meadows to include biphasic pulses as recited, in order to allow higher rates of stimulation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Provisional
Claims 138-158, 178, 196 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims:
Claims 138-176 of copending Application No. 16541085
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of copending application anticipate the present claims.  
This is a provisional nonstatutory double patenting rejection.

Patents
Claims 138-158, 178, 196 rejected on the ground of nonstatutory double patenting as being unpatentable over the following claims:
claims 1, 16, 40, 64 of U.S. Patent No. 8170675
claims 1, 11, 22 of U.S. Patent No. 8209021
claims 12, 36, 54, 66, 77 of U.S. Patent No. 8355792
claims 1, 26 of U.S. Patent No. 8359102
claims 4, 17, 28, 39, 49, 57 of U.S. Patent No. 8359103
claims 1, 44 of U.S. Patent No. 8396559
claims 1, 14, 21, 33 of U.S. Patent No. 8428748
claims 1, 14, 25 of U.S. Patent No. 8509905
claims 2, 10, 18 of U.S. Patent No. 8554326
claims 1, 10 of U.S. Patent No. 8649874
claims 1, 8, 14, 23 of U.S. Patent No. 8694109
claims 1, 18, 21, 37, 40, 55, 58, 59 of U.S. Patent No. 8712533
claims 1, 9, 16, 22 of U.S. Patent No. 8718781
claims 1, 5, 14, 19 of U.S. Patent No. 8718782
claim 11 of U.S. Patent No. 8768472
claim 1 of U.S. Patent No. 8774926
claims 3, 11, 14, 23 of U.S. Patent No. 8792988
claim 6 of U.S. Patent No. 8838248
claims 1, 15, 27, 37 of U.S. Patent No. 8862239
claims 5, 15, 21 of U.S. Patent No. 8868192
claims 1, 7, 13 of U.S. Patent No. 8874217
claims 1, 9 of U.S. Patent No. 8874221
claims 1, 23, 45, 69 of U.S. Patent No. 8874222
claims 7, 14, 20, 26 of U.S. Patent No. 8880177
claims 4, 9, 25 of U.S. Patent No. 8886326
claims 3, 13, 19 of U.S. Patent No. 8886327
claims 1, 8, 15, 24 of U.S. Patent No. 8886328
claims 4, 15, 22, 26 of U.S. Patent No. 8892209
claims 1, 16, 34, 52 of U.S. Patent No. 8989865
claims 3, 15, 17, 20, 22, 24, 28, 35, 37, 40 of U.S. Patent No. 9180298
claims 1, 7, 22 of U.S. Patent No. 9278215
claims 1, 7, 22 of U.S. Patent No. 9283387
claims 1, 9, 23 of U.S. Patent No. 9283388
claims 1, 9, 25 of U.S. Patent No. 9295839
claim 1 of U.S. Patent No. 9327121
claims 1, 6, 9, 12, 18, 24, 30, 34, 39, 43, 49, 55, 60, 65 of U.S. Patent No. 9327125
claims 1, 11, 21, 31 of U.S. Patent No. 9327126
claims 1, 27 of U.S. Patent No. 9327127
claims 1, 11, 21, 31-36 of U.S. Patent No. 9333357
claims 1, 12, 22 of U.S. Patent No. 9333358
claims 1, 12, 23, 32 of U.S. Patent No. 9333359
claim 12 of U.S. Patent No. 9333360
claims 1-51 of U.S. Patent No. 9387327
claims 1, 10, 18, 22 of U.S. Patent No. 9480842
claims 1, 13, 14 of U.S. Patent No. 9814884
claims 1-23 of U.S. Patent No. 9993645
claims 1-23 of U.S. Patent No. 10195433
claims 1-22 of U.S. Patent No. 10220208
claims 1-27 of U.S. Patent No. 10220209
claims 1-20 of U.S. Patent No. 10226626
claims 1-47 of U.S. Patent No. 10245433
claims 1-30 of U.S. Patent No. 10463857
claims 1-26 of U.S. Patent No. 10471258
claims 1-29 of U.S. Patent No. 10493275
claims 1-26 of U.S. Patent No. 10493277
claims 1-30 of U.S. Patent No. 10603494
claims 1-30 of U.S. Patent No. 11229793
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Patent anticipate the present claims.  


Allowable Subject Matter
Claims 142-143, 158 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if an appropriate terminal disclaimer is filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeRidder (US 2011/0184486, US 2011/0184488) shows nonparesthesia spinal stimulation to treat pain, including pseudorandom and interleaved tonic and burst stimulation.
Kishawi (US 2010/0249875) shows nonparesthesia stimulation at the spinal cord region using pulse widths and amplitudes in the recited ranges.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792